United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 January 9, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-41125
                           Summary Calendar


UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

ROLANDO RAMOS

                      Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:04-CR-2114-1
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Rolando Ramos was convicted by a jury of two counts of

transporting undocumented aliens within the United States for

financial gain by means of a motor vehicle, in violation of 8

U.S.C. § 1324, and was sentenced to 37 months in prison.        Ramos

appeals the district court’s denial of his motion to suppress,

arguing that the arresting agent did not have probable cause or a

warrant to arrest him.

     We review the district court’s factual findings for clear

error and the district court’s ultimate conclusion as to the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41125
                                 -2-

constitutionality of the law enforcement action de novo.       United

States v. Runyan, 275 F.3d 449, 456 (5th Cir. 2001).    We consider

all of the the evidence taken at trial, not just that presented

before the ruling on the suppression motion, in the light most

favorable to the Government.    See id.; United States v. Rideau,

969 F.2d 1572, 1576 (5th Cir. 1992) (en banc).

     “The Constitution does not require that a warrant issue

prior to an arrest based on probable cause, even if no exigent

circumstances prevented the obtainment of a warrant.”       United

States v. Avila-Dominguez, 610 F.2d 1266, 1270-71 (5th Cir.

1980).   The question is whether the United States Border Patrol

agents had probable cause at the time Ramos was arrested.       See

id. at 1271.   Under the collective knowledge doctrine, we look to

whether the ‘laminated total’ of the information known by the

agents who were in communication with one another amounted to

probable cause.    See United States v. Kye Soo Lee, 962 F.2d 430,

435-36 (5th Cir. 1992).

     The testimony at trial shows that the facts and

circumstances within the collective knowledge of the Border

Patrol agents at the time of the arrest were sufficient for a

reasonable person to conclude that Ramos had committed the

offense of illegally transporting aliens.    See 8 U.S.C.

§ 1324(a)(1)(A)(ii); United States v. Wadley, 59 F.3d 510, 512

(5th Cir. 1995).   Accordingly, the agents had probable cause for
                          No. 05-41125
                               -3-

the warrantless arrest, and the district court did not err in

denying the motion to suppress.

     AFFIRMED.